Exhibit 99.1 MEDTOX Scientific, Inc. 402 West County Road D St. Paul, MN 55112 Contact: Paula Perry (877) 715-7236 MEDTOX SCIENTIFIC ANNOUNCES STRONG THIRD QUARTER RESULTS ST. PAUL, Minn., October 13, 2010 – MEDTOX Scientific, Inc. (Nasdaq:MTOX) today announced results for the third quarter ended September 30, 2010.MEDTOX achieved record revenues and gross profit in the quarter.Highlights from the quarter compared to the prior-year period include: · Total revenues increased 15.9% to $25.8 million · Gross profit increased 24.5% to $10.8 million · Operatingincome increased 75.9% to $1.8 million · Net income increased 51.5% to $1.1 million · Earnings per diluted share were $0.13 compared to $0.09 in the prior-year period In our Laboratory segment, revenues from drugs-of-abuse testing in the quarter increased 9.8%, to $10.4 million, from $9.5 million in the prior-year period.The increase is a result of more stable testing volumes from our existing workplace clients and an increase in revenues from new clients. Our clinical laboratory diversification efforts initiated in 2008 continues to gain momentum with clinical laboratory revenues increasing 28.1% to $7.9 million, compared to $6.2 million for the prior-year period.Clinical Trial Services revenues increased 17.8% to $2.4 million for the quarter, compared to $2.0 million for the prior-year period. In the Diagnostic segment, revenues were up 11.2% for the quarter. The increase is attributable to strong sales in the workplace drugs-of-abuse market with our PROFILE®-II A and PROFILE®-III A products, and increased sales of PROFILE®-V sold into the hospital market with our MEDTOXScan® Reader. Revenue increases in Drug Testing, Clinical Laboratory and Diagnostic Product Sales validate our strategy of adding to our sales group, expanding clinical laboratory capabilities, and continued pursuit of market share gains in the drugs-of-abuse testing market. Gross profit for the three-month period ended September 30, 2010, increased to a quarterly record of $10.8 million, up $2.1 million or 24.5% from the prior period.Gross margins improved in both the Laboratory Services and Diagnostic Products segments with overall gross margin increasing 290 basis points to 41.9%, compared to 39.0% in the third quarter of 2009. The Company recorded operating income of $1.8 million for the three-month period, compared to $1.0 million for the prior-year period. Net income for the quarter increased $390,000 to $1.1 million, or 51.5% compared to the prior year period.Diluted earnings per share for the quarter were $0.13, compared to $0.09 in the third quarter of 2009. For the nine-month period ended September 30, 2010, revenues were $72.1 million, compared to $64.3 million for the prior-year period. Operating income was $3.5 million, compared to $2.5 million for the prior-year period. The Company recorded net income of $2.2 million, compared to $1.5 million for the prior-year period. Earnings per diluted share were $0.25, compared to $0.17 for the prior-year period. Cash on hand at quarter end was $4.8 million and the Company has no long term debt. MEDTOX will hold a teleconference to discuss 2010 third quarter results today at 9:30 a.m. Central Time (10:30 a.m. Eastern). The Company will discuss these results and other corporate matters. During the conference call, the Company may discuss and answer questions concerning business and financial developments and trends.The Company’s responses to questions, as well as other matters discussed during the conference call, may contain or constitute information that has not been previously disclosed.To access the teleconference, dial (888) 282-4570ten minutes before the scheduled start time today.International callers may access the call by dialing (719) 325-2157.Callers should ask for the MEDTOX quarterly conference call, hosted by Dick Braun, president and CEO of MEDTOX.A simultaneous webcast of the conference call will be available on the MEDTOX website in the “investors” section under “webcasts” at www.medtox.com.An audio replay of the conference call will be available through October 20at (888) 203-1112, passcode # 2259433. International callers may access the replay at 719-457-0820 with the same passcode # 2259433. MEDTOX Scientific, Inc., headquartered in St. Paul, Minn., is a provider of high quality specialized laboratory testing services and on-site/point-of-collection testing (POCT) devices. The company also supports customers with complete logistics, data and program management services. MEDTOX is a leader in providing esoteric laboratory testing services to hospitals and laboratories nationwide. This includes both central laboratory and bio-analytical testing for pharmaceutical clinical trials. MEDTOX develops and manufactures diagnostic devices for quick and economical on-site/point-of-collection analysis for drugs-of-abuse, therapeutic drugs and biological and agricultural toxins and provides employment drug screening and occupational health testing. For more information see www.medtox.com. Note: Forward looking statements contained in this press release are made under the Private Securities Reform Act of 1995.Forward-looking statements, including those relating to new business activity, market share, economic conditions, and momentum in our clinical laboratory business, are subject to risks, uncertainties and other factors that could cause actual results to differ materially from those stated in such statements.Actual results may differ due to a number of factors including a change in the employment pattern of client companies, the ability of MEDTOX to acquire new business and retain existing business, and changes in the competitive environment.Further discussions of factors that may cause such results to differ are identified in the Company's 2009 Annual Report on Form 10-K and incorporated herein by reference.You should take such factors into account when making investment decisions and are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made.We undertake no obligation to update any forward-looking statements. - 2 - MEDTOX SCIENTIFIC, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share data) (Unaudited) Three Months Ended Nine Months Ended Sept 30, 2010 Sept 30, 2009 Sept 30, 2010 Sept 30, 2009 REVENUES: Laboratory services: Drugs-of-abuse testing services $ Clinical & other laboratory services Clinical trial services Product sales COST OF REVENUES: Cost of services Cost of sales GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative Research and development INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest expense (1
